By the Court.
In regard to costs, in appeals from commissioners, and the probate court, it is discretionary, by statute, with the court. But that is to be understood, as the court where the case is tried. This court has now no appellate jurisdiction in probate matters. The county court now has that jurisdiction in all cases, and has long had it, on appeals, from commissioners. This court is but a court for the correction of errors, in probate cases, the same as in all other cases, and could not, with any convenience, or propriety, exercise a discretion in regard to allowing costs upon trials had in the county court. '
If it is desired to bring any such questions before this court, the proper course is to have the matter decided by the county court, and their decision, and the grounds upon which it is made, stated upon the record, with the objections of the party. If any question of law is thus raised, it may probably be revised here.